United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 17-1222
                         ___________________________

                             United States of America

                        lllllllllllllllllllll Plaintiff - Appellee

                                           v.

                                Kent Leroy Sorenson

                       lllllllllllllllllllll Defendant - Appellant
                                       ____________

                     Appeal from United States District Court
                  for the Southern District of Iowa - Des Moines
                                  ____________

                            Submitted: October 20, 2017
                             Filed: December 12, 2017
                                   [Unpublished]
                                  ____________

Before LOKEN, GRUENDER, and BENTON, Circuit Judges.
                          ____________

PER CURIAM.

       Kent Sorenson is a former Iowa state senator who accepted payments in
exchange for political endorsements. The payments came from committees affiliated
with two 2012 presidential candidates. Sorenson knew that at least one committee did
not report the payments to the Federal Election Commission (“FEC”), and when asked
about the payments during a sworn deposition, he denied them. Based on this
conduct, Sorenson pleaded guilty to two crimes: (1) willfully causing false
expenditure reports to the FEC in violation of 52 U.S.C. § 30104(a)(1) and (b)(5)(A),
52 U.S.C. § 30109(d)(1)(A)(i), and 18 U.S.C. § 21; and (2) falsifying records in
contemplation of or relation to a federal investigation intending to obstruct justice in
violation of 18 U.S.C. § 1519. At sentencing, the district court2 calculated a
sentencing guidelines range of 24 to 30 months, departed downward, and sentenced
Sorenson to 15 months’ imprisonment. He now appeals that sentence on three
grounds.

       Sorenson’s first two arguments relate to the district court’s application of a
sentencing enhancement that increases a defendant’s offense level based on the “value
of the illegal transactions.” See United States Sentencing Guidelines § 2C1.8(b)(1).
Because Sorenson received $132,915.47 from the committees, the district court
applied an eight-level increase under § 2C1.8(b)(1). According to Sorenson, the
district court should have given him credit for the work he performed for one of the
presidential campaigns and either (a) applied § 2C1.8(b)(1) using a lower value
(which would have resulted in a lower guidelines range) or (b) used the same value
but varied downward.

       Neither contention succeeds. Even assuming the district court miscalculated
the guidelines range with its eight-level increase, the error was harmless. The district
court considered all of the 18 U.S.C. § 3553(a) sentencing factors, offered a lengthy
explanation for the sentence based on those factors, and noted that “even if the
Guidelines calculation were adjusted according to Defendant’s argument . . . , the


      1
       At the time of the plea agreement, the provisions from Title 52 of the United
States Code were located in Title 2.
      2
        The Honorable Robert W. Pratt, United States District Judge for the Southern
District of Iowa.


                                          -2-
Court’s ultimate conclusion of the appropriate sentence in this case would not change.
Application of the factors described in 18 U.S.C. § 3553(a) compel the same result
regardless.” This explanation rendered any guidelines calculation error harmless. See
United States v. Dace, 842 F.3d 1067, 1069-70 (8th Cir. 2016) (per curiam) (“[W]hen
a district court’s detailed explanation for the sentence imposed makes clear that the
judge based the sentence he or she selected on factors independent of the Guidelines,
the error may be harmless.” (internal quotation marks omitted)).

       For Sorenson’s contention that the district court should have varied downward
based on his campaign work, we again look to the district court’s consideration of the
§ 3553(a) sentencing factors and ask whether its refusal to grant a downward variance
amounted to an abuse of discretion. See United States v. Hammond, 698 F.3d 679,
681 (8th Cir. 2012) (per curiam). Over many pages in the sentencing transcript, the
district court noted, among other things, the seriousness of political corruption and the
need to deter it in the future. It declined to vary downward based on the purported
value of Sorenson’s campaign work, but Sorenson cites no case indicating that it
needed to do so. The district court concluded that his work neither diminished the
harm from his actions nor warranted a lower sentence. That conclusion was not an
abuse of discretion. See Hammond, 698 F.3d at 681.

        Sorenson’s final argument is that the district court abused its discretion by
considering an improper factor. See United States v. Mees, 640 F.3d 849, 856 (8th
Cir. 2011). In particular, he argues that the district court erred by considering his
officeholder status at sentencing. The district court did so to explain why it viewed
the offense so seriously. “When a corrupt office holder receives too lenient of a
sentence,” the court wrote, “the public understandably loses confidence in the integrity
of its system of government.” Sorenson claims that this reasoning runs afoul of the
general prohibition on considering a defendant’s socioeconomic status when imposing
a sentence. See id. Even Sorenson’s primary authority for this proposition, however,
expressly allows such consideration when a defendant, as here, “abuses his position

                                          -3-
by using it to facilitate the offense.” See United States v. Chandler, 732 F.3d 434, 439
(5th Cir. 2013). Our circuit has allowed the same. See, e.g., United States v.
Goldman, 447 F.3d 1094, 1096 (8th Cir. 2006). Based on this precedent and the facts
of Sorenson’s case, the district court did not abuse its discretion in considering his
officeholder status when imposing the sentence.

      For the foregoing reasons, we affirm the district court’s sentence.
                      ______________________________




                                          -4-